NO. 07-06-0453-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                 DECEMBER 22, 2006
                           ______________________________

                       IN RE MICHAEL LOU GARRETT, RELATOR
                         _________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                        ON PETITION FOR WRIT OF MANDAMUS


       Relator, Michael Lou Garrett, has filed a Petition for Writ of Mandamus seeking this

court order the Honorable John Board “to immediately perform his legal duty of providing

consideration, decision and ruling in the matter of ‘Plaintiff’s Motion for a Temporary

Restraining Order and Preliminary Injunction’ . . . .” The motion, which relator purports was

filed in cause number 94,426-B on September 19, 2006, requests the trial court restrain

prison officials from “depriving plaintiff of indigent supplies needed and necessary for

processing this lawsuit to trial . . . .” Garrett contends that he is entitled to relief because

the trial court has “refused to act” on his motion. We deny the petition.


       A trial court has a ministerial duty to consider and rule on motions properly filed and

pending before the court and mandamus may issue to compel the judge to act. Safety-

Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex.App.–San Antonio 1997, orig.
proceeding) (citing O’Donniley v. Golden, 860 S.W.2d 267, 269-70 (Tex.App.–Tyler 1993,

orig. proceeding). However, the trial court is afforded a reasonable time in which to

perform this ministerial duty. Barnes v. State, 832 S.W.2d 424, 426 (Tex.App.–Houston

[1st Dist.] 1992, orig. proceeding). To establish entitlement to mandamus relief for a trial

court’s failure to consider and rule on a motion, the relator must establish that the trial court

had a legal duty to perform a non-discretionary act, was asked to perform the act, and

failed or refused to do so within a reasonable time. In re Chavez, 62 S.W.3d 225, 228

(Tex.App.–Amarillo 2001, orig. proceeding). While the documents relator attached to his

petition fail to establish that relator’s motion was brought to the attention of the trial court,1

we will review the merits of relator’s petition in the interest of judicial economy. See Woods

v. Alvarez, 925 S.W.2d 119, 121 (Tex.App.–Corpus Christi 1996, orig. proceeding).


       Relator contends that, because he has an appeal pending in this court, his request

for mandamus relief is not rendered moot because the alleged deprivation of indigent

supplies threatens his ability to prosecute the pending appeal. However, relator requests

mandamus relief relating to the motion he filed in the trial court. A final judgment renders

the granting or denial of a motion for temporary injunction moot. See Pintail Prod. Co. v.

Osprey Petroleum Co., No. 13-06-069-CV, 2006 Tex.App. LEXIS 3154, at *3-*4

(Tex.App.–Corpus Christi April 20, 2006, orig. proceeding) (mem. op.). Thus, we conclude




       1
         Relator contends that he “duly served” a Demand for Performance of Legal Duty
upon the trial court. However, none of the documents provided by relator with his petition
for writ of mandamus provide any evidence that this demand was actually brought to the
trial court’s attention. See In re Posey, No. 07-03-0518-CV, 2004 Tex.App. LEXIS 695, at
*1-*2 (Tex.App.–Amarillo 2004, orig. proceeding).

                                                2
that mandamus relief relating to a trial court’s grant or denial of temporary injunctive relief

is unavailable after entry of final judgment.


       Finally, mandamus relief is unavailable when adequate remedies are available at

law. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). Because the trial court’s entry

of final judgment effectively denied relator’s motion for injunctive relief, relator may obtain

redress by way of ordinary appeal and, as a result, is not entitled to mandamus relief. See

Sikh Ctr. of Gulf Coast Area v. Chambers, No. 01-89-01165-CV, 1990 Tex.App. LEXIS 46,

at *2 (Tex.App.–Houston [1st Dist.] January 8, 1990, no writ) (mem. op.).


       Accordingly, we deny relator’s petition for writ of mandamus.




                                           Mackey K. Hancock
                                               Justice




                                                3